        Case 2:20-cv-06287-CSMW Document 14 Filed 04/13/21 Page 1 of 5




                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

RETO ASMIS                                           :       CIVIL ACTION
                                                     :
              v.                                     :
                                                     :
PHILADELPHIA TRUCK LINES, INC., et al.               :       NO. 20-6287

                                 MEMORANDUM OPINION

CAROL SANDRA MOORE WELLS
UNITED STATES MAGISTRATE JUDGE                                              April 13, 2021

       Plaintiff seeks to recover for property that was damaged and lost because of a highway

accident that occurred during shipping. In 2018, Plaintiff’s mother, who resides in Switzerland,

shipped personal property to Plaintiff in the United States. The European company she hired

subcontracted the United States portion of the delivery to Defendant, Philadelphia Truck Lines,

Inc. (“PTL”). Plaintiff’s amended complaint raises state law claims of negligence, conversion,

unjust enrichment and a violation of the Carmack Amendment, 49 U.S.C § 14706. Defendants

have moved to dismiss all of Plaintiff’s state law claims, on the ground that the Carmack

Amendment preempts them. This court agrees that Plaintiff’s state law claims are preempted by

the Carmack Amendment.

                         I.     MOTION TO DISMISS STANDARD

       The Third Circuit has clearly set forth Fed. R. Civ. P. 12(b)(6) evaluative criteria:

              For purposes of reviewing a motion to dismiss under Rule 12(b)(6),
              we are “required to accept as true all allegations in the complaint
              and all reasonable inferences that can be drawn from them after
              construing them in the light most favorable to the nonmovant.”
              Foglia v. Renal Ventures Mgmt., LLC, 754 F.3d 153, 154 n. 1 (3d
              Cir. 2014) (quotation marks and citation omitted). However, we
              disregard legal conclusions and recitals of the elements of a cause
              of action supported by mere conclusory statements. Santiago v.
              Warminster Twp., 629 F.3d 121, 128 (3d Cir. 2010) (citation
              omitted). “In deciding a Rule 12(b)(6) motion, a court must
             Case 2:20-cv-06287-CSMW Document 14 Filed 04/13/21 Page 2 of 5




                     consider only the complaint, exhibits attached to the complaint,
                     matters of public record, as well as undisputedly authentic
                     documents if the complainant's claims are based upon these
                     documents.” Mayer v. Belichick, 605 F.3d 223, 230 (3d Cir. 2010).

Davis v. Wells Fargo, 824 F.3d 333, 341 (3d Cir. 2016). The court must determine if Plaintiff’s

claims are facially plausible, i.e., the plaintiff has pleaded sufficient facts to allow the court to draw

the reasonable inference that the defendant is liable on the basis alleged. Mammana v. Federal

Bureau of Prisons, 934 F.3d 368, 372 (3d Cir. 2019) (citations omitted).

                            II.       PLAINTIFF’S FACTUAL ALLEGATIONS 1

            In 2018, Plaintiff’s mother, who resides in Switzerland, hired a European company to ship

personal properly, including antique furniture and family heirlooms, to Plaintiff, who resides in

the United States. Some contents were personal items, of sentimental value, such as the wedding

movie of Plaintiff’s parents, manuscripts and historical books of Plaintiff’s father and Plaintiff’s

father’s personal copies of books published by Plaintiff’s grandfather. The European shipping

company subcontracted the United States delivery to Defendant PTL.

            On November 27, 2018, at approximately 3:30 a.m., Defendant Michael Lamont Phelps

(“Phelps”) was driving a tractor trailer owned by Defendant PTL on U.S. Route 113 in Worcester

County, Maryland. The tractor trailer contained all the personal property Plaintiff’s mother had

sent her son from Switzerland. Phelps lost control of the tractor trailer and drove it off the road

onto a wet, grassy shoulder, where it overturned onto its side. Phelps was cited for this accident,

which damaged a guardrail. Also, Plaintiff’s property was damaged in the accident; items that fell

out of the tractor trailer were strewn about the highway and surrounding area. The police closed

the highway and instructed Phelps to clear the area of the wreckage, debris and Plaintiff’s personal

property.


1
    All Plaintiff’s factual allegations are accepted as true and all reasonable, favorable inferences are drawn on his behalf.

                                                               2
        Case 2:20-cv-06287-CSMW Document 14 Filed 04/13/21 Page 3 of 5




        Afterward, Defendants delivered some items, albeit in a damaged condition, to Plaintiff.

However, Defendants never provided Plaintiff with an inventory of all the items they had loaded

onto the tractor trailer. Plaintiff has not received many items that his mother had shipped to him,

and he fears Defendants may have discarded them.

                                   III.     ISSUES PRESENTED

        Based on the preceding factual allegations, Plaintiff advances count one, sounding in

negligence, count two, for conversion, count three, for unjust enrichment and count four, for

violation of the Carmack Amendment. Defendants have moved to dismiss counts one, two and

three, on the ground that these state law claims are preempted by the Carmack Amendment. Defs.’

Mem. of Law (“Def. Mem.”) at 3-7. Plaintiff, in response, acknowledges that the Carmack

Amendment often preempts state law claims. Pl.’s Br. in Opposition (“Pl. Br.”) at 3. However,

Plaintiff maintains that his claims are different, because not only is he complaining about the

Defendants’ conduct which caused the accident, but also about their failure to safeguard, document

and inventory his property after the accident. Id. In the alternative, Plaintiff asks that any dismissal

of his state law claims be without prejudice, so that, after discovery, he can re-plead those claims,

if evidence supports them. Id. at 4. For the reasons provided below, this court finds that the

Carmack Amendment preempts Plaintiff’s state-law claims.

                                          IV.   DISCUSSION

        The Carmack Amendment to the Hepburn Act of 1906, codified at 49 U.S.C. § 14706,

governs the liability of interstate carriers of goods. Before the Carmack Amendment was enacted,

a ground carrier’s liability for goods damaged in transport varied from state to state and was

“virtually unlimited.” Certain Underwriters at Interest at Lloyds of London v. United Parcel

Service of America, Inc., 762 F.3d 332, 334 (3d Cir. 2014) (citation omitted). Because of the



                                                   3
           Case 2:20-cv-06287-CSMW Document 14 Filed 04/13/21 Page 4 of 5




variance in state laws and judicial holdings, it was extremely difficult for a shipper to predict its

potential liability, as it transported property across state lines. Id. (citations omitted). In the

Carmack Amendment, Congress comprehensively addressed interstate carrier liability. Id. As the

Third Circuit has explained:

                The Carmack Amendment struck a compromise between shippers
                and carriers. In exchange for making carriers strictly liable for
                damage to or loss of goods, carriers obtained a uniform, nationwide
                scheme of liability, with damages limited to actual loss—or less if the
                shipper and carrier could agree to a lower declared value of the
                shipment.

Id. at 335 (citing N.Y., New Haven, & Hartford R.R. v. Nothnagle, 346 U.S. 128, 131 (1953)). For

shippers, the Carmack Amendment alleviates the need to prove negligence or which carrier was

negligent, if multiple carriers transported the goods, by imposing strict liability on interstate

carriers. Certain Underwriters, 762 F.3d at 335. Interstate carriers no longer need to learn the tort

law of several states and their liability is limited to the actual value of the goods shipped; punitive

damages are not allowed. Id. (citing Penn. R.R. v. Int’l Coal Mining Co., 230 U.S. 184, 200

(1913)).

       Since 1913, the Supreme Court has interpreted the Carmack Amendment to completely

occupy the field of interstate shipping. Certain Underwriters, 762 F.3d at 335 (citing Adams

Express Co. v. Croninger, 226 U.S. 491, 505-06 (1913)). State laws are preempted, whether they

contradict or supplement Carmack relief. Id. (citing Charleston and W. Carolina Ry. Co. v.

Varnville Furniture Co., 237 U.S. 597, 604 (1915)). Pursuant to this broad preemption, the federal

courts of appeals have routinely dismissed state law claims for breach of contract, negligence,

conversion, and loss or injury to the shipment of good. Id. (citations omitted).

       Plaintiff concedes that state law claims involving loss or injury to shipped property, such

as he raises in this case, are ordinarily preempted by the Carmack Amendment. Pl. Br. at 3.

                                                  4
         Case 2:20-cv-06287-CSMW Document 14 Filed 04/13/21 Page 5 of 5




Nevertheless, Plaintiff argues that his state law claims should not be preempted, because they rely

not on the loss of property due to the accident, but on Defendants’ actions after the accident. Id.

This argument is untenable. As the Third Circuit has acknowledged, the U.S. Supreme Court and

the court of appeals have uniformly found that all claims for loss or injury to property that result

from an interstate carrier’s stewardship of the property are governed by the Carmack Amendment.

Certain Underwriters, 762 F.3d at 335-37.

        In the alternative, Plaintiff asks that any dismissal of his state law claims be without

prejudice, so that, after discovery, he can re-plead his state law claims, if he finds evidence to

support them. Pl. Br. at 4. The court will not allow this, since his state law claims are clearly

barred by the Carmack Amendment. However, after discovery, if Plaintiff finds evidence of “true

conversion,” which requires proving that the carrier intentionally destroyed or stole the property,

see Certain Underwriters, 762 F.3d at 337 (citing Am. Cyanamid Co. v. New Penn Motor Express,

Inc., 979 F.2d 310- 315-16 (3d Cir. 1992)), he will be granted leave to amend his complaint to add

a Carmack Amendment claim for “true conversion,” not a state law conversion claim. 2 If he

successfully proves “true conversion,” Plaintiff can avoid the Carmack Amendment’s liability

limitations. Certain Underwriters, 972 F.3d at 337.

        An implementing Order follows.




2
 The U.S. Supreme Court has long held that the Carmack Amendment bars state law conversion claims. Am. Ry.
Express Co. v. Levee , 263 U.S. 19, 20 (1923).

                                                     5
